Citation Nr: 0318626	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to April 1973 
and from March 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that granted, in pertinent part, the 
veteran's claim for a disability rating for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling, and 
denied the veteran's claim for a disability rating for 
psoriasis, currently evaluated as 10 percent disabling.  The 
veteran has perfected a timely appeal of both determinations.  
The Board remanded both of these claims for additional 
development in June 2001, at which time the Board 
characterized the veteran's service-connected lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease as a service-connected low back disorder.  These 
claims subsequently were returned to the Board in March 2003.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In an attempt to cure VCAA deficiencies regarding the notice 
requirements outlined above, the Board undertook additional 
development with respect to the appealed claims pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
this regard, in April 2003, the Board notified the veteran of 
the evidence that VA would obtain, and of what evidence the 
veteran was expected to provide in support of his claims for 
a disability rating in excess of 20 percent for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, and a disability rating in excess 10 percent for 
psoriasis, in an effort to comply with the dictates of the 
VCAA.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  As such, although the Board has 
provided the veteran and his service representative with the 
notice required by 38 C.F.R. §§ 3.159 and 19.9(a)(2)(ii), in 
light of the Federal Circuit's decision, this case must be 
remanded.

Next, the Board observes that the regulations pertaining to 
Diagnostic Code 7816, psoriasis, were revised, effective July 
31, 2002.  67 Fed. Reg. 62889 (2002), and those pertaining to 
Diagnostic Code 5293, intervertebral disc syndrome, were 
revised, effective September 23, 2002.  67 Fed. Reg. 54345 
(2002).  Where, as here, the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In light of the 
revision of the criteria for evaluating psoriasis and 
intervertebral disc syndrome, however, the Board is of the 
opinion that updated examinations should be accomplished to 
determine the current nature of the veteran's psoriasis and 
lumbar spine disability.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
a disability rating in excess of 20 
lumbosacral strain with degenerative 
joint disease and degenerative disc 
disease, and entitlement to a disability 
rating in excess of 10 percent for 
psoriasis.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature, extent, 
frequency, and severity of the veteran's 
orthopedic and neurological impairment 
related to the service-connected lumbar 
spine disability.   The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's cervical spine 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  In rendering this 
opinion, the orthopedic examiner should 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of cervical spine.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the cervical spine disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
lumbar spine disability and express an 
opinion as to their severity.

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature, extent, frequency, and severity 
of the veteran's service-connected 
psoriasis.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(i).  Is the veteran's psoriasis 
manifested by exudation or itching 
constantly, extensive lesions, or marked 
disfigurement?

(ii).  Is the veteran's psoriasis 
manifested by ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is it 
exceptionally repugnant?

(iii).  Specify whether the veteran's 
psoriasis: (a) affects 20 to 40 percent 
of the entire body; (b) affects 20 to 40 
percent of the exposed areas; (c) affects 
more than 40 percent of the entire body; 
or (d) affects more than 40 percent of 
the exposed areas?

(iv).  Does the veteran's psoriasis: (a) 
require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or (b) require constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the past 
12-month period?

4.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claims for a disability ratings for 
lumbosacral strain with degenerative 
joint disease and degenerative disc 
disease, currently evaluated as 20 
percent disabling, and for psoriasis, 
currently evaluated as 10 percent 
disabling.  These claims must be 
evaluated in light of all of the evidence 
of record.  Specifically, the RO should 
evaluate the veteran's claims in light of 
the former and revised Diagnostic Code 
5293, which is potentially applicable to 
the veteran's increased rating claim on 
lumbosacral strain with degenerative 
joint disease and degenerative disc 
disease, and the former and revised 
Diagnostic Code 7816, which is 
potentially applicable to the veteran's 
increased rating claim on psoriasis.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


